Title: To John Adams from John Nicholson, 10 June 1789
From: Nicholson, John
To: Adams, John



Dr Sir
Philada. 10. June 1789.

I was duly favoured with your obliging letter of the 15th. of last Month and feel myself not a little gratified with the renewal of a Correspondence with Mr. Adams a friend for whom I feel a most exalted respect & Affection.
When I took the liberty to write you last I mentioned my happy Situation in business, & my independent feelings, but I hope I have not been misunderstood by Mr. Adams in that declaration, or that I meant felt menght that surly, haughty English independence that many make it their boast to feel, on the Contrary Sir I am clearly with in Sentiment with Monsieur Yorick that we all are(or ought to be Brothers) in this mutable State & depend much upon each other for Acts of Kindness & Brotherly love, indeed it is very commode for me to think so at present, because I am going to claim the honour of being your relation in his sense of the word, & in consequence to ask a Brotherly piece of Kindness from you wch. I am persuade myself you will not withold from me.
To come to the point, I have now laying before our Council in this State an Account on a Claim wch I have against the State for my Agency & Expences in endeavouring to effect a loan for the State, & the Comptroller General of the State thro whose office my Accts. must first pass, & who is my friend tells me that he is persuaded convinced a few lines from you to me expressive of your opinion that I took the most effectual measures on my arrival in Holland to Obtain the aforesaid loan, & that the then Situation of Affairs wou’d not admit of my obtaining the loan, woud greatly facilitate the settlement of my Claim—Now my dear Sir as I did myself the honour to consult you agreeable to the orders I had recd from the Council before I left America in the early Stages of that business in Holland & as you will no doubt recollect the Difficultys that attended obtaining loans at that time (the Winter of 80 & Spring & Summer of 81) you will I humbly request you to take the trouble (at your pleasure) of writing me a few lines on this Subject & perhaps you may so far Gratify me as to say that I give it as your opinion that I did not dishonour the State I represented or neglect their Interests in my endeavour to procure the Loan.
I hope you will pardon the liberty I am now taking wch. I coud only prevail on myself to do as I am fully convinced of your goodness & friendly  disposition to me.
I have the honour to be &c.
